Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 9-13, 15-18, 22-25, 27-32, 34, 36, 38-39, 41, and 44-51 of copending Application No. 16/466226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending inventions and vice versa.  It is noted that the method claims, such as copending claims 30 and 31, of the copending application use water in mixing and melt kneading the copending inventions.  The instant specification in its entirety, including paragraphs {0006} and {0064}, shows that the processing steps with water of the copending method claims, including copending claims 30 and 31, give the instantly claimed inventions and the instantly claimed properties .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-10, 12-14, 16-21, 23-25, 27-31, 33, 35, 37-39, 41, and 44-48 of copending Application No. 16/466276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending inventions and vice versa.  It is noted that the method claims, such as copending claims 30 and 31, of the copending application use water in mixing and melt kneading the copending inventions.  The instant specification in its entirety, including paragraphs {0006} and {0064}, shows that the processing steps with water of the copending method claims, including copending claims 30 and 31, give the instantly claimed inventions and the instantly claimed properties thereof.  Therefore, it would have been expected that the products made by the processes of the copending process claims, including copending claims 30 and 31, necessarily and inherently .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-73 of copending Application No. 16/641134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending inventions and vice versa.  It is noted that the method claims, such as copending claims 62-66, particularly noting the water of copending claim 66, of the copending application use water in mixing and melt kneading the copending inventions.  The instant specification in its entirety, including paragraphs {0006} and {0064}, shows that the processing steps with water of the copending method claims, including copending claims 62-66, give the instantly claimed inventions and the instantly claimed properties thereof.  Therefore, it would have been expected that the products made by the processes of the copending process claims, including copending claims 62-66, necessarily and inherently have the properties of the instantly claimed inventions.  It is not seen that the properties of the copending inventions do not necessarily and inherently require the properties of the instantly claimed inventions, particularly .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.      Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-72 of copending Application No. 16/641192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending inventions and vice versa.  It is noted that the method claims, such as copending claims 65-69 and 71-72, particularly noting the water of copending claim 66, of the copending application use water in mixing and melt kneading the copending inventions.  The instant specification in its entirety, including paragraphs {0006} and {0064}, shows that the processing steps with water of the copending method claims, including copending claims 65-69 and 71-72, give the instantly claimed inventions and the instantly claimed properties thereof.  Therefore, it would have been expected that the products made by the processes of the copending process claims, including copending claims 65-69 and 71-72, necessarily and inherently have the properties of the instantly claimed inventions.  It is not seen that the properties of the copending inventions do not necessarily and inherently require the properties of the instantly claimed inventions, particularly since they appear to require that the copending articles be made by the copending methods.  See MPEP 2112.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.      Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of copending Application No. 16/797654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending inventions and vice versa.  It is noted that the method claims, such as copending claim 13, particularly noting the water of copending claim 13, of the copending application use water in mixing and melt kneading the copending inventions.  The instant specification in its entirety, including paragraphs {0006} and {0064}, shows that the processing steps with water of the copending method claims, including copending claim 13, give the instantly claimed inventions and the instantly claimed properties thereof.  Therefore, it would have been expected that the products made by the processes of the copending process claims, including copending claim 13, necessarily and inherently have the properties of the instantly claimed inventions.  It is not seen that the properties of the copending inventions do not necessarily and inherently require the properties of the instantly claimed inventions, particularly since they appear to require that the copending articles be made by the copending methods.  See MPEP 2112.



8.      Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/797691 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending inventions and vice versa.  It is noted that the method claims, such as copending claims 17-23, particularly noting the water of copending claim 17, of the copending application use water in mixing and melt kneading the copending inventions.  The instant specification in its entirety, including paragraphs {0006} and {0064}, shows that the processing steps with water of the copending method claims, including copending claim 17, give the instantly claimed inventions and the instantly claimed properties thereof.  Therefore, it would have been expected that the products made by the processes of the copending process claims, including copending claim 17, necessarily and inherently have the properties of the instantly claimed inventions.  It is not seen that the properties of the copending inventions do not necessarily and inherently require the properties of the instantly claimed inventions, particularly since they appear to require that the copending articles be made by the copending methods.  See MPEP 2112.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



10.      Claims 1-3, 5-8, 10-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-260941 Katsumi et al., with the machine English translation thereof provided herewith being cited below.

Regarding claims 1-2, 6, 8, 10, 12, and 15:

Katsumi discloses mixing cellulose fiber containing products, water to swell the cellulose fibers, and thermoplastics which are preferably polypropylene or polyethylene.  According to the instant specification in its entirety, including paragraphs [17]-[20], this method of Katsumi would have been expected to necessarily and inherently give the instantly claimed amount of abrasion because the instant specification, in its entirety, including paragraphs {0006} and {0064}, shows that the processing steps with water of Katsumi would have been expected to result in the instantly claimed amount of abrasion.  See MPEP 2112.
See Katsumi, page 2, lines 3-46, particularly lines 28, 41-42, and 44-46, noting the amounts of paper and thermoplastic resin, the cellulose fiber swelling agent, and the heating and kneading of the paper and thermoplastic.  See Katsumi, page 3, lines 1-46, particularly lines 5, noting the cellulose fiber swelling agent, 14, 23, and 36, noting that the cellulose fiber swelling 

The above disclosure anticipates the instant claims 1-2, 6, 8, 12, and 15.

Regarding claim 3:

The fibers of Katsumi are from paper and are processed in the same manner as the instantly claimed fibers.  The fibers of paper are visibly long which indicates that many of the fibers are of 0.3 mm or longer.  It is therefore expected that the paper fibers of Katsumi necessarily comprise fibers of 0.3 mm or longer.  Note that “comprising” of the instant claim 3 includes fibers that are shorter than 0.3 mm.

Regarding claims 5 and 14:

Katsumi, page 12, lines 4-6 implies that moisture does not remain in the invention according to Katsumi, which falls within the scope of the instant claims 5 and 14.

Regarding claim 7:

Katsumi exemplifies low density polyethylene as their polyolefin at page 16, lines 38-40.

Regarding claim 10:

“[O]r less” of the instant claim 10 includes 0%.  The instant claim 10 is therefore encompassed by Katsumi for the same reasons as the instant claim 1 is encompassed by Katsumi.

Regarding claim 11:




11.      Claims 4, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art considered does not disclose using the aluminum of the instant claims 4, 9, and 13 in inventions falling within the scope of the instant claims and does not provide proper rationale for modifying the prior art inventions into those of the instant claims 4, 9, and 13.

The obviousness type double patenting rejections above are not removed from these claims by this statement.  The copending claims are not prior art.


12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762